DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US2016/0057028) (hereinafter Smith) in view of Xiao et al. (Xiao, Zhen, Weijia Song, and Qi Chen. "Dynamic resource allocation using virtual machines for cloud computing environment." IEEE transactions on parallel and distributed systems 24.6 (2012): 1107-1117.) (hereinafter Xiao).
.

As per claim 1, Smith teaches: 

accessing, by a cloud orchestration node, network resource data associated with a hybrid cloud environment to evaluate network traffic between a plurality of applications, each application hosted on  a virtual machine of a plurality of virtual machines, at least one machine hosted by a first cloud platform in the hybrid cloud environment, at least a second machine hosted by a second cloud platform in the hybrid cloud environment and remote from the first cloud platform (Smith, [0066]—the monitoring device can be seen as a cloud orchestration node);

Smith does not expressly teach:

wherein the one machine is a virtual machine of the plurality of virtual machines; 
wherein the second machine is a virtual machine of the plurality of virtual machines; 
selecting, by the cloud orchestration node, a cloud platform from a plurality of cloud platforms of the hybrid cloud environment to host a first workload based on the evaluation of the network traffic;

However, Xiao discloses:

wherein the one machine is a virtual machine of the plurality of virtual machines (Xiao, 4.1 Hot and Cold Spots, 4.2 Hot Spot Mitigation); 
wherein the second machine is a virtual machine of the plurality of virtual machines (Xiao, 4.1 Hot and Cold Spots, 4.2 Hot Spot Mitigation);
selecting, by the cloud orchestration node, a cloud platform from a plurality of cloud platforms of the hybrid cloud environment to host a first workload based on the evaluation of system usage (Xiao, 4.1 Hot and Cold Spots, 4.2 Hot Spot Mitigation);

Both Xiao and Smith pertain to the art of network task execution.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Xiao’s method to select platforms and virtualize machines because it is well known in the art that virtual servers allow the sharing of underlying physical machine and network resources.  Virtualization promotes more flexible maintenance, processing resource availability, and disaster recovery on the network and selecting a platform with low loading would increase system performance..

Although Smith/Xiao does not expressly teach: wherein the system usage is the network traffic in Smith, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Xiao’s method to select platforms based on the network traffic because network traffic is a common system usage. . 

As per claim 2, Smith/Xiao teaches: 

The method of claim 1 (see rejection on claim 1), further comprising migrating the workload from a current cloud platform to the selected cloud platform (Xiao, 4.1 Hot and Cold Spots, 4.2 Hot Spot Mitigation).
As per claim 3, Smith/Xiao teaches: 

The method of claim 1  (see rejection on claim 1), further comprising installing, by the cloud orchestration node performance evaluation software on at least one of machine (Smith, [0071]—an installing step exists in order to monitor).  

Although Smith/Xiao does not expressly teach wherein the machine is the virtual machines hosted in the first cloud platform or the second cloud platform, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Xiao’s method to virtualize machines because it is well known in the art that virtual servers allow the sharing of underlying physical machine and network resources.  Virtualization promotes more flexible maintenance, processing resource availability, and disaster recovery on the network and selecting a platform with low loading would increase system performance..


As per claim 4, Smith/Xiao teaches: 

The method of claim 1 (see rejection on claim 1), further comprising establishing respective control tunnels between the cloud orchestration node and the first and second cloud platforms  (Smith, [0066]—a path exists in order to monitor).

As per claim 5, Smith/Xiao teaches: 

The method of claim 1 (see rejection on claim 1), further comprising:
receiving, by the cloud orchestration node, the network resource data from the first and second cloud platforms  (Smith, [0066]—a receiving step exists in order to monitor).

As per claim 6, Smith/Xiao teaches: 

The method of claim 1  (see rejection on claim 1), wherein the network resource data includes at least one of bandwidth, throughput, latency, jitter, or error rate (Smith, [0003]).

As per claim 8, see rejection on claim 1. 

As per claim 9, see rejection on claim 2. 

As per claim 10, see rejection on claim 3. 

As per claim 11, see rejection on claim 4. 

As per claim 12, see rejection on claim 5. 

As per claim 13, see rejection on claim 6. 

As per claims 15-20, see rejection on claims 1-6. 

Claims 7, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Smith/Xiao as applied above, and further in view of Saiyed et al. (US2016/0337309) (hereinafter Saiyed).

As per claim 7, Smith/Xiao teaches: 


The method of claim 1 (see rejection on claim 1) further comprising:
establishing a tunnel between the first cloud platform and the second cloud platform (Smith, [0066]—a tunnel exists in order to monitor); and 
generating network resource data based at least in part on network traffic transmitted between the virtual machines of the first and second cloud platforms (Smith,[0003], [0066]) .

Smith/Xiao does not expressly teach: 
wherein the tunnel is a secure tunnel ;

However, Saiyed discloses: 
wherein the tunnel is a secure tunnel (Saiyed, [0064]);

Both Saiyed and Smith/Xiao pertain to the art of network monitoring.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Saiyed’s method to use a sure tunnel because there is a need to communicate between a private and public cloud to protect ddata on the private cloud. 

As per claim 14, see rejection on claim 7. 

As per claim 21, see rejection on claim 7. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE SUN whose telephone number is (571)270-5100. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE SUN/Primary Examiner, Art Unit 2196